Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 11/10/2020.
Claims 1-20 are currently pending.
Claims 1-3, 5-6 and 11-18 are rejected.
Claims 4, 7-10 and 19-20 are objected to.
Claims 1, 11 and 17 are independent claims.

Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. 	Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8. 	Claim 15 recites the limitation "the CGI information" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
9. 	Claim 16 recites the limitation "the primary PLMN" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13. 	Claims 1-3, 5-6, 11-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rui Wang et al. (US 2021/0022198 A1), hereinafter Wang, in view of Yixue Lei et al. (US 2020/0288528 A1), hereinafter Lei.
For claim 1, Wang teaches a bearer configuration method for radio resource control (RRC) connection reestablishment, applied to a terminal, and comprising: 
determining a Packet Data Convergence Protocol (PDCP) type for performing 5PDCP configuration for an SRB1 (signaling radio bearer (SRB)1) for sending an RRC reestablishment complete message (Wang, Fig. 5B and paragraph 33 teach when a source PDCP entity of a first signaling radio bearer SRB 1 has been retained, reestablish the PDCP entity of the SRB 1; or when a source PDCP entity of a first signaling radio bearer SRB 1 has been retained, establish a new PDCP entity of the SRB 1 after the source PDCP entity of the SRB 1 is released; or when an NR PDCP entity of a first signaling radio bearer SRB 1 has been reestablished, apply the NR PDCP entity of the SRB 1.), and 
sending the RRC reestablishment complete message to a network device based on the PDCP type for performing the PDCP configuration (Wang, Fig. 5B step S512 and paragraph 252 teach the terminal device sends an RRC connection reestablishment complete message to the reselected base station through the reconfigured SRB 1.).
	Lei further teaches determining PDCP type; wherein the PDCP comprises type-1 PDCP supporting a first network or type-2 PDCP supporting a second network (Lei, Fig. 2 and paragraph 8 teach the determination unit is configured to determine a PDCP for initiating an RRC connection reestablishment procedure, based on whether has known the PDCP type supported by a first base station, wherein the PDCP is a first PDCP or a second PDCP. The RRC connection unit is configured to initiate the RRC connection reestablishment procedure to the first base station, based on the first PDCP or the second PDCP. In some implementations, the first PDCP is LTE PDCP, and the second PDCP is NR PDCP.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Wang with determining PDCP type; wherein the PDCP comprises type-1 PDCP supporting a first network or type-2 PDCP supporting a second network taught in Lei to have that determining a Packet Data Convergence Protocol (PDCP) type for performing PDCP configuration for an SRB1 (signaling radio bearer (SRB)1) for sending an RRC reestablishment complete message, wherein the PDCP type comprises type-1 PDCP supporting a first network or type-2 PDCP supporting a second network; and sending the RRC reestablishment complete message to a network device based on the PDCP type for performing the PDCP configuration. Because both Wang and Lei teach RRC connection reestablishment, Lei explicitly teaches determining PDCP type; wherein the PDCP comprises type-1 PDCP supporting a first network or type-2 PDCP supporting a second network.
For claim 2, Wang and Lei further teach the bearer configuration method for RRC connection reestablishment according to claim 1, wherein the step of determining a PDCP type for performing PDCP configuration for an SRB 1 for sending an RRC reestablishment complete message comprises: 15determining that the PDCP type for performing the PDCP configuration for the SRB1 for sending the RRC reestablishment complete message is the type-1 PDCP (Wang, Fig. 5B and paragraph 33 teach when a source PDCP entity of a first signaling radio bearer SRB 1 has been retained, reestablish the PDCP entity of the SRB 1. See also Lei, Fig. 2 and paragraph 8.).
For claim 3, Wang and Lei further teach the bearer configuration method for RRC connection reestablishment according to claim 1, wherein the step of determining a PDCP type for performing 20PDCP configuration for an SRB 1 for sending an RRC reestablishment complete message comprises: determining, in a predefined manner, or when detecting that a PDCP type supported by a target access network is not the type-2 PDCP, or when terminal access times out, that the PDCP type for performing the PDCP configuration for the SRB 1 25for sending the RRC reestablishment complete message falls back to the type-1 PDCP (Wang, Fig. 5B and paragraph 33 teach when a source PDCP entity of a first signaling radio bearer SRB 1 has been retained, reestablish the PDCP entity of the SRB 1; or when a source PDCP entity of a first signaling radio bearer SRB 1 has been retained, establish a new PDCP entity of the SRB 1 after the source PDCP entity of the SRB 1 is released; or when an NR PDCP entity of a first signaling radio bearer SRB 1 has been reestablished, apply the NR PDCP entity of the SRB 1. See also Lei, Fig. 2 and paragraph 8.).
For claim 5, Wang and Lei further teach the bearer configuration method for RRC connection reestablishment 5according to claim 1, wherein the step of determining a PDCP type for performing PDCP configuration for an SRB 1 for sending an RRC reestablishment complete message comprises: determining, in a predefined manner or when detecting that a PDCP type supported by a target network to be accessed is the type-2 PDCP, that the PDCP type 10for performing the PDCP configuration for the SRB1 for sending the RRC reestablishment complete message is the type-2 PDCP (Wang, Fig. 5B and paragraph 33 teach when a source PDCP entity of a first signaling radio bearer SRB 1 has been retained, reestablish the PDCP entity of the SRB 1; or when a source PDCP entity of a first signaling radio bearer SRB 1 has been retained, establish a new PDCP entity of the SRB 1 after the source PDCP entity of the SRB 1 is released; or when an NR PDCP entity of a first signaling radio bearer SRB 1 has been reestablished, apply the NR PDCP entity of the SRB 1. See also Lei, Fig. 2 and paragraph 8.).
For claim 6, Wang and Lei further teach the bearer configuration method for RRC connection reestablishment according to claim 5, wherein before the sending the RRC reestablishment complete 15message to the network device, the method further comprises: initiating an RRC reestablishment request by using an NR RRC reestablishment request message based on a network standard to be reestablished; or initiating an RRC reestablishment request by using an LTE RRC reestablishment request message (Wang, Fig. 5B step S509 and paragraph teach the terminal device sends an RRC connection reestablishment request message to the reselected base station, wherein the reselected base station is an LTE or NR).
For claim 11, Wang teaches a terminal, comprising a memory, a processor (Wang, Fig. 3 items 301, 303), and a computer program stored in the memory and capable of running on the processor, wherein when the computer program is executed by the processor, steps of a bearer configuration method for radio resource control (RRC) connection reestablishment, applied to the terminal, are implemented, and the bearer configuration method comprising:
determining a Packet Data Convergence Protocol (PDCP) type for performing 5PDCP configuration for an SRB1 (signaling radio bearer (SRB)1) for sending an RRC reestablishment complete message (Wang, Fig. 5B and paragraph 33 teach when a source PDCP entity of a first signaling radio bearer SRB 1 has been retained, reestablish the PDCP entity of the SRB 1; or when a source PDCP entity of a first signaling radio bearer SRB 1 has been retained, establish a new PDCP entity of the SRB 1 after the source PDCP entity of the SRB 1 is released; or when an NR PDCP entity of a first signaling radio bearer SRB 1 has been reestablished, apply the NR PDCP entity of the SRB 1.), and 
sending the RRC reestablishment complete message to a network device based on the PDCP type for performing the PDCP configuration (Wang, Fig. 5B step S512 and paragraph 252 teach the terminal device sends an RRC connection reestablishment complete message to the reselected base station through the reconfigured SRB 1.).
	Lei further teaches determining PDCP type; wherein the PDCP comprises type-1 PDCP supporting a first network or type-2 PDCP supporting a second network (Lei, Fig. 2 and paragraph 8 teach the determination unit is configured to determine a PDCP for initiating an RRC connection reestablishment procedure, based on whether has known the PDCP type supported by a first base station, wherein the PDCP is a first PDCP or a second PDCP. The RRC connection unit is configured to initiate the RRC connection reestablishment procedure to the first base station, based on the first PDCP or the second PDCP. In some implementations, the first PDCP is LTE PDCP, and the second PDCP is NR PDCP.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Wang with determining PDCP type; wherein the PDCP comprises type-1 PDCP supporting a first network or type-2 PDCP supporting a second network taught in Lei to have that determining a Packet Data Convergence Protocol (PDCP) type for performing PDCP configuration for an SRB1 (signaling radio bearer (SRB)1) for sending an RRC reestablishment complete message, wherein the PDCP type comprises type-1 PDCP supporting a first network or type-2 PDCP supporting a second network; and sending the RRC reestablishment complete message to a network device based on the PDCP type for performing the PDCP configuration. Because both Wang and Lei teach RRC connection reestablishment, Lei explicitly teaches determining PDCP type; wherein the PDCP comprises type-1 PDCP supporting a first network or type-2 PDCP supporting a second network.
For claim 12, Wang and Lei further teach the terminal according to claim 11, wherein the step of determining a PDCP 5type for performing PDCP configuration for an SRB 1 for sending an RRC reestablishment complete message comprises: determining, in a predefined manner, or when detecting that a PDCP type supported by a target access network is not the type-2 PDCP, or when terminal access times out, that the PDCP type for performing the PDCP configuration for the SRB 1 10for sending the RRC reestablishment complete message falls back to the type-1 PDCP (Wang, Fig. 5B and paragraph 33 teach when a source PDCP entity of a first signaling radio bearer SRB 1 has been retained, reestablish the PDCP entity of the SRB 1; or when a source PDCP entity of a first signaling radio bearer SRB 1 has been retained, establish a new PDCP entity of the SRB 1 after the source PDCP entity of the SRB 1 is released; or when an NR PDCP entity of a first signaling radio bearer SRB 1 has been reestablished, apply the NR PDCP entity of the SRB 1. See also Lei, Fig. 2 and paragraph 8.).
For claim 13, Wang and Lei further teach the terminal according to claim 11, wherein the step of determining a PDCP type for performing PDCP configuration for an SRB 1 for sending an RRC reestablishment complete message comprises: 15determining, in a predefined manner or when detecting that a PDCP type supported by a target network to be accessed is the type-2 PDCP, that the PDCP type for performing the PDCP configuration for the SRB 1 for sending the RRC reestablishment complete message is the type-2 PDCP (Wang, Fig. 5B and paragraph 33 teach when a source PDCP entity of a first signaling radio bearer SRB 1 has been retained, reestablish the PDCP entity of the SRB 1; or when a source PDCP entity of a first signaling radio bearer SRB 1 has been retained, establish a new PDCP entity of the SRB 1 after the source PDCP entity of the SRB 1 is released; or when an NR PDCP entity of a first signaling radio bearer SRB 1 has been reestablished, apply the NR PDCP entity of the SRB 1. See also Lei, Fig. 2 and paragraph 8.).
For claim 14, Wang and Lei further teach the terminal according to claim 13, wherein before the sending the RRC reestablishment complete message to the network device, the bearer configuration method further comprises: initiating an RRC reestablishment request by using an NR RRC reestablishment request message based on a network standard to be reestablished; or 25initiating an RRC reestablishment request by using an LTE RRC reestablishment request message (Wang, Fig. 5B step S509 and paragraph teach the terminal device sends an RRC connection reestablishment request message to the reselected base station, wherein the reselected base station is an LTE or NR).
For claim 17, Wang teaches a network device, comprising a memory, a processor (Wang, Fig. 4 items 41, 42), and a computer program stored in the memory and capable of running on the processor, wherein when the computer program is executed by the processor, steps of a bearer configuration method for radio resource control (RRC) connection reestablishment, applied to the 20network device, are implemented, and the bearer configuration method comprising: 
when receiving an RRC reestablishment complete message sent by a terminal (Wang, Fig. 5B step S512 and paragraph 252 teach the terminal device sends an RRC connection reestablishment complete message to the reselected base station through the reconfigured SRB 1.), determining a Packet Data Convergence Protocol (PDCP) type supported by a target network to be accessed by the terminal (Wang, Fig. 5B and paragraph 33 teach when a source PDCP entity of a first signaling radio bearer SRB 1 has been retained, reestablish the PDCP entity of the SRB 1; or when a source PDCP entity of a first signaling radio bearer SRB 1 has been retained, establish a new PDCP entity of the SRB 1 after the source PDCP entity of the SRB 1 is released; or when an NR PDCP entity of a first signaling radio bearer SRB 1 has been reestablished, apply the NR PDCP entity of the SRB 1.); and 
25reconfiguring bearers in a subsequent RRC process based on the determined PDCP type (Wang, paragraph 194 teaches the terminal device reconfigures the SRB 1 based on the configuration information of the SRB 1. Wang, Fig. 5B and paragraph 33 teach when a source PDCP entity of a first signaling radio bearer SRB 1 has been retained, reestablish the PDCP entity of the SRB 1; or when a source PDCP entity of a first signaling radio bearer SRB 1 has been retained, establish a new PDCP entity of the SRB 1 after the source PDCP entity of the SRB 1 is released.).
	Lei further teaches determining PDCP type; wherein the PDCP comprises type-1 PDCP supporting a first network or type-2 PDCP supporting a second network (Lei, Fig. 2 and paragraph 8 teach the determination unit is configured to determine a PDCP for initiating an RRC connection reestablishment procedure, based on whether has known the PDCP type supported by a first base station, wherein the PDCP is a first PDCP or a second PDCP. The RRC connection unit is configured to initiate the RRC connection reestablishment procedure to the first base station, based on the first PDCP or the second PDCP. In some implementations, the first PDCP is LTE PDCP, and the second PDCP is NR PDCP.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Wang with determining PDCP type; wherein the PDCP comprises type-1 PDCP supporting a first network or type-2 PDCP supporting a second network taught in Lei to have that when receiving an RRC reestablishment complete message sent by a terminal, determining a Packet Data Convergence Protocol (PDCP) type supported by a target network to be accessed by the terminal, wherein the PDCP type comprises type-1 PDCP supporting a first network or type-2 PDCP supporting a second network; and reconfiguring bearers in a subsequent RRC process based on the determined PDCP type. Because both Wang and Lei teach RRC connection reestablishment, Lei explicitly teaches determining PDCP type; wherein the PDCP comprises type-1 PDCP supporting a first network or type-2 PDCP supporting a second network.
For claim 18, Wang and Lei further teach the network device according to claim 17, wherein the step of reconfiguring bearers in a subsequent RRC process based on the determined PDCP type comprises: 30when detecting that the terminal configures an SRB1 (signaling radio bearer (SRB)1) by using the type-1 PDCP, and determining that the PDCP type supported by the target network to be accessed by the terminal is the type-2 PDCP, reconfiguring all bearers in an RRC reestablishment process by using the type-2 PDCP (Wang, Fig. 5B and paragraph 33 teach when a source PDCP entity of a first signaling radio bearer SRB 1 has been retained, reestablish the PDCP entity of the SRB 1; or when a source PDCP entity of a first signaling radio bearer SRB 1 has been retained, establish a new PDCP entity of the SRB 1 after the source PDCP entity of the SRB 1 is released; or when an NR PDCP entity of a first signaling radio bearer SRB 1 has been reestablished, apply the NR PDCP entity of the SRB 1. See also Lei, Fig. 2 and paragraph 8.).


Allowable Subject Matter
14. 	Claims 4, 7-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILL W LIN/Primary Examiner, Art Unit 2412